In an action to enforce a guarantee of a debt, the defendant appeals from an order of the Supreme Court, Nassau County (Di Noto, J.), dated May 24, 1989, which denied his motion to vacate a judgment of the same court, entered September 19, 1988, upon his default in answering.
Ordered that the order is reversed, on the law, with costs, the motion to vacate the judgment is granted, and the judgment is vacated.
In support of the defendant’s motion to vacate his default, sufficient facts were set forth to make out a prima facie showing of a meritorious defense (see, Tat Sang Kwong v Budge-Wood Laundry Serv., 97 AD2d 691). The defendant also established a reasonable excuse for his default and therefore it was error for the Supreme Court not to have granted the *416defendant’s motion to vacate his default (see, CPLR 5015 [a]). Thompson, J. P., Brown, Balletta, Miller and O’Brien, JJ., concur.